Rule 497 Document On behalf of PIMCO Government Money Market Fund, PIMCO Low Duration Fund, PIMCO Low Duration Fund II , PIMCO Low Duration Fund III, PIMCO Money Market Fund, PIMCO Short Asset Investment Fund, PIMCO Short-Term Fund and PIMCO Treasury Money Market Fund (the “Funds”), a series of PIMCO Funds, and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, attached for filing are exhibits containing information in interactive data format. The interactive data files included as exhibits to this filing relate to the form of prospectus filed with the Securities and Exchange Commission on behalf of the Funds pursuant to Rule 497(e) on April 14, 2016 (Accession No. 0001193125-16-541587), which is incorporated by reference into this Rule 497 Document. Exhibit List EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
